COPE, J.
(concurring).
I do not agree with the trial court’s ruling that the motion under Florida Rule of Criminal Procedure 3.850 was impermis-sibly successive. Defendant-appellant Francois adequately explained that the instant motion could not have been filed until he obtained the trial transcript, whereas the earlier 3.850 motion raised exclusively a sentencing issue under Heggs v. State, 759 So.2d 620 (Fla.2000).
On the merits, however, I concur in affirming the order denying Rule 3.850 relief. After taking judicial notice of the briefs in the direct appeal, it is dear that the claims do not satisfy the standard for Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). While the defendant claims that alibi witnesses, whom he has identified, would exculpate him, the defendant has not stated what the substance of their testimony would be, and how that would apply to the facts of his case.